The Commission notes that the panel considering this matter includes Commissioner Laura Kranifeld Mavretic who replaces Judge James J. Booker who has retired since the filing of the Full Commission's Opinion and Award on 25 January 1995.
This matter was appealed by defendant from the Deputy Commissioner to the Full Commission and from there to the North Carolina Court of Appeals, with both the Full Commission and the Court of Appeals having affirmed the award of benefits to plaintiff, thus the requirements for awarding fees pursuant to G.S. § 97-88 have been satisfied. In its decision, certified to the Commission on 6 April 1996, the Court of Appeals remanded this matter so that an Order granting said fees could be entered. Further, the Full Commission has received an affidavit from counsel for plaintiff which documents $1,630.00 in attorney's fees for her work in representing plaintiff in the appeal from the Full Commission to the Court of Appeals.
Based on the above, and in accordance with the 6 April 1996 decision by the North Carolina Court of Appeals, the Full Commission AWARDS counsel for plaintiff a total of $1,630.00 in attorney's fees for representing plaintiff in the appeal from the Full Commission to the Court of Appeals, and defendants are hereby ORDERED to pay said amount without undue delay.
No additional costs are assessed.
                                  S/ _________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _________________ DIANNE C. SELLERS COMMISSIONER
S/ _________________ LAURA KRANIFELD MAVRETIC COMMISSIONER